FILED
                              NOT FOR PUBLICATION *                           AUG 11 2011

                                                                         MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT

                                                     No. 10-35619
    RAMON SANTIAGO LEIVA,
                                                     D.C. No. 2:10-cv-00169-MJP
               Petitioner - Appellant,
     v.

    A. NEIL CLARK, et al.,
                                                     MEMORANDUM
               Respondents - Appellees.


                       Appeal from the United States District Court
                         for the Western District of Washington
                       Marsha J. Pechman, District Judge, Presiding

                                 Submitted July 13, 2011
                                   Seattle, Washington

Before: CLIFTON and N.R. SMITH, Circuit Judges, and KORMAN, Senior District
Judge.**

          Ramon Santiago Leiva, a native and citizen of Honduras, appeals from an order

of the district court dismissing his petition for a writ of habeas corpus, by which he




*
  This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
**
   The Honorable Edward R. Korman, Senior District Judge for the U.S. District
Court for Eastern New York, Brooklyn, sitting by designation.

                                            1
sought Cancellation of Removal (“Cancellation”) under 8 U.S.C. § 1229b(b). The

district court found Leiva to be ineligible for Cancellation, because he did not

maintain a continuous physical presence in the United States for a period of at least

10 years. See 8 U.S.C. § 1229b(b)(1)(A) (“The Attorney General may cancel removal

of . . . an alien who is . . . deportable . . . if the alien has been physically present in the

United States for a continuous period of not less than 10 years . . . ”). Respondents

contend that the district court lacked jurisdiction to reach the merits of Leiva’s

petition, because his claim interferes with the execution of his removal order. We

review de novo whether a district court had subject-matter jurisdiction over a habeas

petition. See Morales-Izquierdo v. Dept. of Homeland Sec., 600 F.3d 1076, 1081 (9th

Cir. 2010).

       Under the REAL ID Act of 2005 (the “REAL ID Act”), Congress eliminated

habeas review of “all questions of law and fact . . . arising from any action taken or

proceeding brought to remove an alien from the United States.”                   8 U.S.C. §

1252(b)(9). Accordingly, district and appellate courts lack jurisdiction over habeas

petitions that seek judicial review of “any ‘question[] of law [or] fact’ arising from an

order of removal.”       Morales-Izquierdo, 600 F.3d at 1082; see also 8 U.S.C.

§1252(a)(5) (“the sole and exclusive means for judicial review of an order of removal”

is to petition for review with an appropriate court of appeals); 8 U.S.C. § 1252(g) (“no



                                              2
court shall have jurisdiction to hear any . . . claim by . . . any alien arising from the

decision or action . . . [to] execute [a] removal order[] . . . ”). A claim directly arises

from an order of removal when the alien cannot assert the claim without

simultaneously challenging his or her removal order. Morales-Izquierdo, 600 F.3d

at 1082–83.

       In the instant case, Leiva claims that he was deprived of the opportunity to

apply for Cancellation in violation of due process. We find that his petition is

“appropriately characterized as a challenge to an ‘order of removal,’” id. at 1082,

because the relief sought by Leiva could not be granted without cancelling his removal

order. Consequently, we hold that the jurisdiction-stripping provisions of the REAL

ID Act apply to Leiva’s petition and, as a result, the district court lacked subject-

matter jurisdiction.

       The petition is DISMISSED.




                                            3